Citation Nr: 0629507	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and S.R and R.M.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant had active military service from July to 
November 1988 and form May to September 1994, and served in 
the Air Force Reserve until June 2000, during which she had 
periods of active and inactive duty for training (ADUTRA and 
INADUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In February 2006, the appellant testified at a 
hearing at the RO before the undersigned.


FINDING OF FACT

The probative and objective medical evidence of record is in 
approximate equipoise as to whether the appellant has 
multiple sclerosis related to a period of active service.


CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, multiple 
sclerosis was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of her sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the appellant's claim for service 
connection for multiple sclerosis.  In view of the 
disposition below, no useful purpose would be served by 
delaying the adjudication of this issue further to conduct 
additional development pursuant to the VCAA.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), that held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim.  Id.  
However, in the instant case, although the appellant's 
service connection claim is being granted, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
appellant.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim.  The RO 
will provide appropriate notice as to the rating criteria and 
effective date to be assigned prior to the making of a 
decision on those matters.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.	Factual Background

The appellant seeks service connection for multiple sclerosis 
and argues that her initial symptoms of the disorder were 
initially manifested while she was on active duty in 1988.  
In written and oral statements in support of her claim, she 
notes the difficulty in diagnosing multiple sclerosis and 
argues that the first manifestations of the disorder occurred 
in July 1988, while she was in boot camp, when she 
experienced left toe and foot numbness that lasted for 
approximately two weeks.  She said that she complained to her 
"TI" (training instructor) who told her to "suck it up".  
(See transcript, page 4.)  Between 1988 and 1994, she 
reported she developed additional disparate symptoms 
including upper extremity numbness, back pain and migraine 
headaches.  She further argues that the stress of attending 
intelligence school in the summer of 1994 in Texas, combined 
with the heat, exacerbated her symptoms that included heat 
sensitivity and fatigue.  In 1997, she developed equilibrium 
problems and left sided numbness, and multiple sclerosis was 
diagnosed.

Service medical records are entirely negative for any 
complaints or diagnosis of, or treatment for, multiple 
sclerosis, or another neurologic abnormality.  When examined 
for enlistment into the Air Force Reserve in November 1987, 
the appellant gave a history of dizziness or fainting spells, 
a neurologic abnormality was not noted on examination, and 
she was found qualified for service in the Reserve.  An April 
1999 record indicates the appellant had multiple sclerosis.

Post service, private medical records, dated from 1997 to 
2000, reflect that in October 1997, the appellant was seen 
with complaints of labyrinithitis and, in November 1997, she 
complained of numbness in her extremities, memory lapses, 
poor concentration, and other symptoms.  In a December 1997 
neurological consultation record, prepared by J.I., M.D., it 
was noted that six weeks earlier, the appellant developed 
numbness and tingling in her left hand that spread to her 
upper extremity and then to the lower extremity and her face.  
Three months earlier she experienced an episode of dizziness 
with nausea and imbalance.  Three or four years ago, she had 
an episode of left arm numbness that lasted one day.  She 
reported a work-related injury with pain that disappeared 
with chiropractic treatment approximately two years ago.  
Upon examination, the neurologist opined that it was probable 
the appellant had multiple sclerosis.

In a May 1999 signed statement, Dr. J.I. said the appellant 
had relapsing/remitting multiple sclerosis that was diagnosed 
in December 1997.  

In an April 2004 signed statement, F.-S.L., M.D., a 
neurologist, said the appellant was under the care of the 
medical group's neurology service since 1997 when clinical 
findings supported a definitive diagnosis of multiple 
sclerosis.  According to Dr. L., in retrospect, the appellant 
started having symptoms in August 1988, when she experienced 
left lower extremity numbness that lasted for two to three 
weeks.  In 1993, it was noted that she experienced similar 
numbness in her right upper extremity.  It was not until 1997 
that she experienced numbness that involved the entire left 
side of her body and extremities associated with a problem 
with her equilibrium.  The neurologist opined that the 
"definitive clinical diagnosis of relapsing remitting 
multiple sclerosis was based on these symptoms that dated as 
far back as August of 1988" and, thus "the onset of her 
multiple sclerosis should date as far back as August 1988 
rather than 1997".  As well, Dr. L. commented that the 
appellant was under a lot of physical and mental stress in 
service in 1988 in Texas and that this physical and mental 
stress might have been possible triggering factors of her 
multiple sclerosis relapse at that time.

In a May 2004 signed statement, P.D.W., D.C., said he treated 
the appellant for neck and upper back pain with associated 
right arm numbness in 1993 but her symptoms did not respond 
to initial treatment and she was advised to consult a 
neurologist.

In an October 2003 signed statement, Dr. L. noted that the 
appellant required a flexible work schedule and needed to 
avoid extremes in temperatures, e.g., above 85 degrees.

According to a February 2006 signed statement from the 
appellant's service comrade, during the summer of 1991while 
working in a confined area the veteran complained of 
dizziness and felt ill.  He said that in the summer of 1992 
while at Travis Air Force Base in California, the appellant 
passed out while in formation.

III.	Legal Analysis

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2006).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
38 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2006).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  In other words, service connection is not 
warranted for diseases unless the individual was on active 
duty or active duty for training at the time of the 
disablement or death due to the injury or disease.  Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993); VAOGCPREC 86-90, 56 Fed. 
Reg. 45,712 (1990).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that service connection is warranted 
for multiple sclerosis and testified to the various 
experiences that she believed were the earliest 
manifestations of the disease.  Her service records are not 
referable to a neurologic abnormality.  She is, however, 
competent to testify as to her symptoms.  The appellant 
reported that her initial symptoms occurred in July 1988 when 
she was in boot camp and experienced left foot and toe 
numbness that lasted approximately two weeks, but was told by 
her training instructor to "suck it up" so she did not seek 
medical treatment at the time.  She further indicated that, 
between 1988 and 1994, she developed additional symptoms that 
included upper extremity numbness, back pain, and migraine 
headaches and, in the summer of 1994 her symptoms were 
exacerbated by the heat and stress she experienced while 
attending intelligence school in Texas.  The appellant said 
that in 1997 she experienced equilibrium problems and left 
sided numbness and was diagnosed with multiple sclerosis.  
She said she was told heat exacerbated her problems.  The 
Board finds the appellant to be a credible witness.  In April 
2004, Dr. L., a neurologist treating the appellant since 
1997, stated that she began to have symptoms back in August 
1988 when she experienced numbness of the left lower 
extremity that lasted for several weeks followed, in 1993, by 
right upper extremity numbness, and this medical specialist 
concluded that the appellant's definitive clinical diagnosis 
of relapsing remitting multiple sclerosis was based on these 
symptoms that dated back to 1988 and, thus, the onset of her 
multiple sclerosis should date back to August 1988 rather 
than 1997.   

Giving the appellant the benefit of the doubt, in the Board's 
opinion, the evidence is at least in equipoise as to whether 
her multiple sclerosis had its origins during her initial 
period of active military service.

Accordingly, the Board finds that the appellant has 
established the existence of in-service incurrence of 
multiple sclerosis consistent with the conditions at that 
time during service.  Considering the nature of multiple 
sclerosis, that is essentially composed of a constellation of 
symptoms that periodically appear and the medical opinion of 
Dr. L., to the effect that the appellant's initial symptoms 
of multiple sclerosis date back to August 1988, and resolving 
the benefit of the doubt in the appellant's favor, and 
without ascribing error to the action by the RO, the Board 
concludes that service connection is established for multiple 
sclerosis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 
3.102, 3.303.



ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


